UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6636



BERNARD A. TENSLEY-BEY,

                                               Plaintiff - Appellant,

          versus


DOCTOR ULEP; JO ANN MCCARTHY,

                                              Defendants - Appellees,

          and


COMMONWEALTH OF VIRGINIA; VIRGINIA DEPARTMENT
OF CORRECTIONS; MEDICAL HEALTH SERVICES,

                                                           Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-00-1449-AM)


Submitted:   August 16, 2002             Decided:   September 19, 2002


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Bernard A. Tensley-Bey, Appellant Pro Se. John David McChesney,
Coreen Antoinette Bromfield, RAWLS & MCNELIS, P.C., Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Bernard A. Tensley-Bey appeals the district court’s orders

denying   relief   on   his   42   U.S.C.A.   §   1983   (West   Supp.   2002)

complaint.    We have reviewed the record and the district court’s

opinion and orders and find no reversible error.            Accordingly, we

affirm on the reasoning of the district court.               Tensley-Bey v.

Virginia, No. CA-00-1449-AM (E.D. Va. filed Nov. 27, 2000, entered

Nov. 28, 2000; filed Apr. 9, 2002, entered Apr. 10, 2002).                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                    AFFIRMED




                                      2